DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 7/26/2022, in which claims 176, 179, 189 were cancelled, claims 169, 170, 171, 173, 174, 177, 178, 180-183, 186-188 and 190-192 were amended, and claims 196-199 were newly added.  
It is noted that the amendment to the claims filed on 7/26/2022 does not comply with the requirements of 37 CFR 1.121(c) because claims 170 and 187 were not provided with the proper status identifier.  The claims have the status identifier “Previously Presented.”  The claims were amended.  Thus, the status should be “Currently Amended.”  Although the amendment is non-compliant, it has been entered in the interest of compact prosecution.  Claims 169-175, 177, 178, 180-188 and 190-199 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I and the species (A) SEQ ID NO: 126 as the species of CasX protein variant; (B) SEQ ID NO: 371 as the species of guide nucleic acid targeting sequence; (C) SEQ ID NO: 2238 as the species of guide scaffold nucleic acid; and (D) A4V as the species of mutation in the reply filed on 4/4/2022 is acknowledged.
Claims 193-195 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Claims 169-175, 177, 178, 180-188, 190-192 and 196-199 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement is acknowledged.  The signed and initialed PTO-1449 has been mailed with this action.

Claim Objections
Claims 170 and 187 are objected to because of the following informalities:  the periods after parts a-e should be deleted.  Appropriate correction is required.
Claim 196 is objected to because of the following informalities:  the underscore between “the” and “CasX” in line 1 should be deleted.  Appropriate correction is required.

Response to Arguments - Claim Objections
	The objections to claims 173, 174, 181 and 186 have been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.

Response to Arguments - Improper Markush
The rejection of claims 176, 179 and 189 on the judicially-created basis that it contains an improper Markush grouping of alternatives of CasX variant proteins is moot in view of Applicant’s cancellation of the claims in the reply filed 7/26/2022.
	The rejection of claims 169-175, 177, 178, 180-185, 191 and 192 on the judicially-created basis that it contains an improper Markush grouping of alternatives of CasX variant proteins has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.
The rejection of claim 179 on the judicially-created basis that it contains an improper Markush grouping of alternatives of guide nucleic acid is moot in view of Applicant’s cancellation of the claim in the reply filed 7/26/2022.
	The rejection of claims 178, 190 and 192 on the judicially-created basis that it contains an improper Markush grouping of alternatives of guide nucleic acid has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.
The rejection of claim 189 on the judicially-created basis that it contains an improper Markush grouping of alternatives of guide nucleic scaffold sequences is moot in view of Applicant’s cancellation of the claim in the reply filed 7/26/2022.
	The rejection of claims 183, 186-188 and 190-192 on the judicially-created basis that it contains an improper Markush grouping of alternatives of guide nucleic scaffold sequences has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 171 and 172 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment of claim 171 in the reply filed 7/26/2022.
Claim 171 recites the limitation "the wild-type SOD1 gene sequence" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to replace the phrase “the wild-type SOD1 gene sequence” with the phrase “a wild-type SOD1 gene sequence.”
	Claim 172 depends from claim 171 and is rejected for the same reason applied to claim 171.

Response to Arguments - 35 USC § 112
	The rejection of claims 173, 191 and 192 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.
The previous rejection of claim 179 and 189 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 7/26/2022.
	The rejection of claims 169-175, 178, 190 and 191 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.

	Response to Arguments - 35 USC § 103
The rejection of claim 176 under 35 U.S.C. 103 as being unpatentable over Doudna et al in view of Ahlfors et al, Kiskinis et al, and Deng et al is moot in view of Applicant’s cancellation of the claim in the reply filed 7/26/2022.
	The rejection of claims 169-175, 177, 180-182, 184 and 185 under 35 U.S.C. 103 as being unpatentable over Doudna et al in view of Ahlfors et al, Kiskinis et al, and Deng et al has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 7/26/2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 169-175, 177, 180-188, 191 and 196-199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 33, 37, 60, 72 and 74 of copending Application No. 17/641,426 (hereinafter the ‘426 application).  Application No. 17/641,426 is a 371 of the instant parent PCT application.  The sequences are identically disclosed.  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/26/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 29 of the ‘426 application is drawn to a “CasX:gNA system of claims 1-28, wherein the first or second gRNA has a scaffold comprising a sequence having at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99%, or 100% sequence identity to a sequence selected from the group consisting of SEQ ID NOS: 4-16 and 2101-2280.  This Markush grouping of scaffolds encompasses the scaffold of instant SEQ ID NO: 2238.  Claim 29 depends from claims 9 and 27, which specify that the SOD1 gene encodes a protein comprising an A4V mutation of SEQ ID NO: 100.  Claim 33 of the ‘426 application depends from claims 9, 27 and 29 and states, “wherein the CasX protein comprises a reference CasX protein having a sequence of any one of SEQ ID NOS: 1-3, a CasX variant protein having a sequence of SEQ ID NOs: 36-131, 208, 210, 212, 214, 216- 229, 240, 242, 244, 246, 248, 250, 252, 254, 256 or 258, or a sequence having at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, or at least about 95%, or at least about 95%, or at least about 96%, or at least about 97%, or at least about 98%, or at least about 99% sequence identity thereto,” which encompasses instant SEQ ID NO: 126.  Thus, claim 29 of the ‘426 application anticipates instant claims 186-188.
Claim 33 of the ‘426 application depends from claims 9, 27 and 29 and states, “wherein the CasX protein comprises a reference CasX protein having a sequence of any one of SEQ ID NOS: 1-3, a CasX variant protein having a sequence of SEQ ID NOs: 36-131, 208, 210, 212, 214, 216- 229, 240, 242, 244, 246, 248, 250, 252, 254, 256 or 258, or a sequence having at least about 50%, at least about 60%, at least about 70%, at least about 80%, at least about 90%, or at least about 95%, or at least about 95%, or at least about 96%, or at least about 97%, or at least about 98%, or at least about 99% sequence identity thereto,” which encompasses instant SEQ ID NO: 126.  Claim 33 also depends from claim 13, which specifies that the gNA is a single-molecule NA, and which depends from claim 10, which specifies that the gNA is RNA.  Claim 33 also depends from claim 28, which requires “a second gNA, wherein the second gNA has a targeting sequence complementary to a different or overlapping portion of the SOD1 target nucleic acid compared to the targeting sequence of the gNA of the first gNA.”  Thus, claim 33 anticipates instant claims 169-175, 177, 180-183, 186-188 and 196, 198 and 199.
Claim 37 of the ‘426 application depends from claim 33 and requires the CasX protein to comprise one or more nuclear localization signals (NLS).  Thus, claim 37 of the ‘426 application anticipates instant claim 184.
Claim 60 depends from all of the abovementioned claims of the ‘426 application and further requires a donor template nucleic acid.  Thus, claim 60 of the ‘426 application anticipates instant claim 185.
Claim 72 depends from any one of claims 68-71, which depend from claims 1-67, and which is drawn to a vector comprising nucleic acid encoding CasX and gNA.  Claim 75 depends from claim 72 and specifies that the vector is an adeno-associated viral (AAV) vector.  Thus, instant claims 191 and 197 are  not patentably distinct from the claims of the ‘426 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 169-175, 177, 180-182, 184, 185, 198 and 199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 249 and 251 of copending Application No. 17/533,997 (hereinafter the ‘997 application) in view of Doudna et al (WO 2018/064371 A1 cited as reference 16 on the IDS filed 4/4/2022) and Eggan et al (US Patent Application Publication No. 2015/0301028 A1, cited in a prior action).  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/26/2022.
Although the claims at issue are not identical, they are not patentably distinct from each other.  Claim 249 of the ‘997 application is drawn to a CRISPR protein selected from the group consisting of SEQ ID NO: 3505, 3506, 3507, and 3548, or a protein comprising at least 70% sequence identity thereto.  SEQ ID NO: 3548 of the ‘997 application is identical to instant SEQ ID NO: 26, and SEQ ID NOS: 3505, 3506 and 3507 are at least 90% identical to instant SEQ ID NO: 26.  See the attached alignments in Appendices III-VI, mailed 4/27/2022.  Claim 249 of the ‘997 application does not require a guide nucleic acid.  However, claim 251 is drawn to a gene editing pair comprising a CRISPR protein and a guide nucleic acid.  The claims of the ‘997 application do not specify that the guide nucleic acid comprises a targeting sequence complementary to a superoxide dismutase 1 (SOD1) gene target nucleic acid sequence comprising one or more mutations, and the elements of the dependent claims.  However, Doudna et al teach a composition comprising a CasX polypeptide, and a CasX guide RNA (e.g., paragraph [0068]).  Doudna et al teach that the guide RNA contains a “guide sequence” or “targeting sequence” that can be modified so that the CasX guide RNA can target a CasX protein to any desired sequence of any desired target nucleic acid, with the exception that the PAM sequence can be considered (e.g., paragraphs [00147] and [00150]).  Doudna et al teach that the PAM sequence of the non-complementary strand is 5’ TCN-3’ (e.g., paragraph [00142]; Fig. 30D).  Doudna et al teach the composition where the guide RNA is a single-molecule guide RNA (e.g., paragraph [00148]).  Doudna et al teach the composition comprising a second guide RNA, where the second guide RNA has a targeting sequence complementary to a different sequence within the same target nucleic acid (e.g., paragraphs [00198] and [00231]).  Doudna et al teach the composition where the CasX protein comprises one to ten nuclear localization signal (NLS) sequences (e.g., paragraphs [00133]-[00134]).  Doudna et al teach the composition further comprising a donor template nucleic acid (e.g., paragraph [00198]).  Furthermore, Eggan et al teach that it is within the skill of the art to design a guide nucleic acid to a sequence complementary to a SOD1 gene target nucleic acid comprising one or more mutations, such as an A4V mutation (e.g., paragraphs [0095]-[0100]).  Eggan et al teach that the provision of a CRISPR nuclease and single molecule guide RNA allows for the production of patient cells that contain a mutation and a cell line that is isogenic with the test cell line in which the mutation has been corrected (e.g., paragraph [0096]).  It would have been obvious to one of ordinary skill in the art to modify the guide nucleic acid of the ‘997 application to target the mutation in the SOD1 gene encoding the AV4 mutation in order to provide a composition capable of correcting the mutation in patient cell lines.  Thus, instant claims 169-175, 177, 180-182, 184, 185, 198 and 199 are not patentably distinct from the claims of the ‘997 application.
This is a provisional nonstatutory double patenting rejection.

Claims 169-175, 177, 180-188, 191 and 196-199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39, 71, 103, 120, 160 and 161 of copending Application No. 17/542,219 (hereinafter the ‘219 application) in view of Doudna et al (WO 2018/064371 A1, cited as reference 16 on the IDS filed 4/4/2022) and Eggan et al (US Patent Application Publication No. 2015/0301028 A1).  Application No. 17,542,219 is a 371 of PCT/US2020/036505, which published as WO 2020/247882 A1, and which is used here for the sequence alignments as evidence of nonstatutory double patenting.  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/26/2022.
Claim 71 of the ‘219 application is drawn to a CasX variant comprising the sequence of SEQ ID NO: 336.  SEQ ID N O: 336 of the ‘219 application is identical to instant SEQ ID NO: 126.  See the alignment in Appendix VII, mailed 4/27/2022.  Claim 120 of the ‘219 application is drawn to a gene editing pair comprising a variant CasX protein and a guide nucleic acid comprising a variant of a reference guide nucleic acid scaffold capable of binding the reference CasX protein or the CasX variant, and wherein the guide nucleic acid comprises a targeting sequence complementary to a target DNA sequence.  The claims of the ‘219 application do not specify that the guide nucleic acid comprises a targeting sequence complementary to a superoxide dismutase 1 (SOD1) gene target nucleic acid sequence comprising one or more mutations, and the elements of the dependent claims.  However, Doudna et al teach a composition comprising a CasX polypeptide, and a CasX guide RNA (e.g., paragraph [0068]).  Doudna et al teach that the guide RNA contains a “guide sequence” or “targeting sequence” that can be modified so that the CasX guide RNA can target a CasX protein to any desired sequence of any desired target nucleic acid, with the exception that the PAM sequence can be considered (e.g., paragraphs [00147] and [00150]).  Doudna et al teach that the PAM sequence of the non-complementary strand is 5’ TCN-3’ (e.g., paragraph [00142]; Fig. 30D).  Doudna et al teach the composition where the guide RNA is a single-molecule guide RNA (e.g., paragraph [00148]).  Doudna et al teach the composition comprising a second guide RNA, where the second guide RNA has a targeting sequence complementary to a different sequence within the same target nucleic acid (e.g., paragraphs [00198] and [00231]).  Doudna et al teach the composition where the CasX protein comprises one to ten nuclear localization signal (NLS) sequences (e.g., paragraphs [00133]-[00134]).  Doudna et al teach the composition further comprising a donor template nucleic acid (e.g., paragraph [00198]).  Furthermore, Eggan et al teach that it is within the skill of the art to design a guide nucleic acid to a sequence complementary to a SOD1 gene target nucleic acid comprising one or more mutations, such as an A4V mutation (e.g., paragraphs [0095]-[0100]).  Eggan et al teach that the provision of a CRISPR nuclease and single molecule guide RNA allows for the production of patient cells that contain a mutation and a cell line that is isogenic with the test cell line in which the mutation has been corrected (e.g., paragraph [0096]).  It would have been obvious to one of ordinary skill in the art to modify the guide nucleic acid of the ‘219 application to target the mutation in the SOD1 gene encoding the AV4 mutation in order to provide a composition capable of correcting the mutation in patient cell lines.  Thus, instant claims 169-175, 177, 180-182, 198 and 199 are not patentably distinct from the claims of the ‘219 application.
Claim 103 of the ‘219 application is drawn to a guide nucleic (gNA) acid variant, wherein the scaffold of the gNA variant sequence comprises a sequence selected from the group consisting of SEQ ID NOS: 2101-2280, or having at least about 80%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, at least about 99% identity thereto.  SEQ ID NO: 2238 of the ‘219 application is identical to instant SEQ ID NO: 2238.  See the alignment in Appendix VIII, mailed 4/27/2022.  It would have been obvious to make a composition comprising the CasX variant protein and suitable guide nucleic acid of claim 103.  Accordingly, instant claims 183, 186-188 and 196 are not patentably distinct for this reason, and for the reasons set forth with regard to instant claims 169-175, 177 and 180-182 above.
Claim 39 of the ‘219 application depends from claim 1 and requires the CasX variant to further comprise one or more nuclear localization signals (NLS).  Accordingly, instant claim 184 is not patentably distinct from the claims of the ‘219 application.
Claim 160 of the ‘219 application is drawn to a method that requires the provision of a vector encoding or comprising the CasX protein and the guide nucleic acid, and further comprising a donor template.  Accordingly, instant claims 185 and 191 are not patentably distinct from the claims of the ‘219 application.
Claim 161 of the ‘219 application limits the vector of claim 160 to an adeno-associated viral (AAV) vector.  Accordingly, instant claim 197 is not patentably distinct from the claims of the ‘219 application.
This is a provisional nonstatutory double patenting rejection.

Claims 169-175, 177, 180-182, 184, 185, 198 and 199 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/572,208 (hereinafter the ‘208 application) in view of Doudna et al (WO 2018/064371 A1, cited as reference 16 on the IDS filed 4/4/2022) and Eggan et al (US Patent Application Publication No. 2015/0301028 A1).  This rejection was made in the Office action mailed 4/27/2022 and has been rewritten to address the amendment to the claims in the reply filed 7/26/2022.
Claim 15 of the ‘208 application is drawn to a gene editing pair comprising a Class 2, Type V CRISPR protein and a guide RNA (gRNA) scaffold, where the CRISPR protein comprises the sequence of SEQ ID NO: 416, or a sequence having at least 80%, at least 90%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% identity thereto.  The sequence of SEQ ID NO: 416 of the ‘208 application and SEQ ID NO: 126 of the instant application are at least 90% identical as determined by visual inspection.  Claim 15 of the ‘208 application differs from the instant claims in that it does not specify that the guide nucleic acid comprises a targeting sequence complementary to a superoxide dismutase 1 (SOD1) gene target nucleic acid sequence comprising one or more mutations, and the elements of the dependent claims.  However, Doudna et al teach a composition comprising a CasX polypeptide, and a CasX guide RNA (e.g., paragraph [0068]).  Doudna et al teach that the guide RNA contains a “guide sequence” or “targeting sequence” that can be modified so that the CasX guide RNA can target a CasX protein to any desired sequence of any desired target nucleic acid, with the exception that the PAM sequence can be considered (e.g., paragraphs [00147] and [00150]).  Doudna et al teach that the PAM sequence of the non-complementary strand is 5’ TCN-3’ (e.g., paragraph [00142]; Fig. 30D).  Doudna et al teach the composition where the guide RNA is a single-molecule guide RNA (e.g., paragraph [00148]).  Doudna et al teach the composition comprising a second guide RNA, where the second guide RNA has a targeting sequence complementary to a different sequence within the same target nucleic acid (e.g., paragraphs [00198] and [00231]).  Doudna et al teach the composition where the CasX protein comprises one to ten nuclear localization signal (NLS) sequences (e.g., paragraphs [00133]-[00134]).  Doudna et al teach the composition further comprising a donor template nucleic acid (e.g., paragraph [00198]).  Furthermore, Eggan et al teach that it is within the skill of the art to design a guide nucleic acid to a sequence complementary to a SOD1 gene target nucleic acid comprising one or more mutations, such as an A4V mutation (e.g., paragraphs [0095]-[0100]).  Eggan et al teach that the provision of a CRISPR nuclease and single molecule guide RNA allows for the production of patient cells that contain a mutation and a cell line that is isogenic with the test cell line in which the mutation has been corrected (e.g., paragraph [0096]).  It would have been obvious to one of ordinary skill in the art to modify the guide nucleic acid of the ‘208 application to target the mutation in the SOD1 gene encoding the AV4 mutation in order to provide a composition capable of correcting the mutation in patient cell lines.  Thus, instant claims 169-175, 177, 180-182, 184, 185, 198 and 199 are not patentably distinct from the claims of the ‘208 application.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments - Double Patenting
The non-statutory double patenting rejections made in the prior action over claims 176, 179 and 189 are moot in view of the cancellation of the claims in the reply filed 7/26/2022.
With respect to the above non-statutory double patenting rejections, Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.
The response asserts that a proper response to a nonstatutory double patenting rejection is to file a terminal disclaimer if warranted by the claims that issue in an earlier-filed application.  The response notes that Applicant will address the nonstatutory double patenting rejections upon an indication of allowable subject matter.
These remarks are not found persuasive, because the rejections have not been overcome by amendment, substantive argument, or the filing of a proper terminal disclaimer.  Whether an application is earlier filed is based upon the actual filing date or the filing date of the earliest application for which the application is entitled to the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as to such conflicting claims.  See MPEP §§ 804(I)(B)(1)(a) and 1490(VI)(D)(1).  The instant application has an earlier effective filing date than Application No. 17/572,208.  The instant application was filed on the same day as Application No. 17/641,426.  The instant application has a later effective filing date as compared to Application Nos. 17/533,997 and 17/542,219.  If conflicting claims remain in Application Nos. 17/641,426, 17/533,997 and/or 17/542,219, proper terminal disclaimers will be required.  See MPEP §§ 804(I)(B)(1)(b) and 1490(VI)(D)(2).
Thus, the rejections are maintained.

Conclusion
Claims 178, 190 and 192 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699